Citation Nr: 1120162	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  04-40 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a laminectomy, claimed as a low back disorder.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a sinus condition, to include a deviated septum.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine prior to April 25, 2010, and in excess of 20 percent thereafter.

7.  Entitlement to an initial evaluation in excess of 10 percent for left cervical radiculopathy.
REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to February 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2004 and July 2008 by the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).

The Veteran requested a Travel Board hearing in conjunction with his claims.  The hearing was scheduled and subsequently held in September 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

The Veteran's claims were previously before the Board in April 2009 and remanded for additional evidentiary development, to include obtaining outstanding VA treatment records and Social Security Administration (SSA) records, issuing a statement of the case (SOC) with regard to the Veteran's claim of entitlement to service connection for a right foot disability, asking the Veteran for additional information about a worker's compensation claim, and affording the Veteran VA examinations.  The Board finds substantial compliance with the remand order as discussed in greater detail below.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The issues of (1) entitlement to service connection for a left shoulder disability; (2) entitlement to service connection for a sinus condition; (3) entitlement to service connection for a right foot disability; (4) entitlement to an initial evaluation in excess of 10 percent for cervical spine DDD prior to April 25, 2010, and in excess of 20 percent thereafter; and (5) entitlement to an initial evaluation in excess of 10 percent for left cervical radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran also raised an informal claim of entitlement to service connection for a skin condition of the feet, to include tinea pedis.  Accordingly, the Board refers this issue for any appropriate action.


FINDINGS OF FACT

1.  Although the Veteran was treated in service for low back and left knee injuries, any currently diagnosed low back or left knee disability is not attributable to any event, injury, or disease during service, nor was arthritis shown to any degree within one year of discharge.

2.  The Veteran's report of continuity of low back and left knee symptoms since discharge from service lacks credibility.  


CONCLUSIONS OF LAW

1.  Residuals of a laminectomy, claimed as a low back disorder, were not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has currently diagnosed disabilities of the low back and left knee that are related to his period of active military service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.

The Board also notes that 38 U.S.C.A. § 1154(b) specifically allows combat veterans, in certain circumstances, to use lay evidence to establish service connection for a disease or injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service- connected.  The Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file reveal that the Veteran was afforded a clinical evaluation and physical examination in January 1972 prior to entering service.  The clinical evaluation was essentially normal and no abnormalities were found at that time.  The Veteran presented to sick call in February 1972 with subjective complaints of left knee pain.  The impression was left knee bruise, no loss of range of motion.  In October 1972, the Veteran reported that he injured his back while lifting a truck battery.  The impression was muscle strain.

The Veteran sought additional care at sick call in November 1973 with subjective complaints of low back pain for three days.  The examiner advised the Veteran to avoid heavy lifting for a period of three days, but rendered no diagnosis at that time.

The Veteran returned to sick call in September 1974 with subjective complaints of back pain.  That same month, the Veteran sustained a low back injury while lifting equipment.  The impression was lower back sprain.  In October 1974, the Veteran was diagnosed as having a left knee contusion.  The Veteran sought additional care at sick call in December 1974 after slipping on the steps.  He reported having left knee pain at that time.  The impression was contusion.  A follow-up treatment note dated January 1975 found the Veteran to have re-injured his left knee.  However, x-rays of the left knee were normal and no diagnosis was rendered at that time.

The Veteran was subsequently injured in a motor vehicle accident in May 1980 while stationed in Germany.  The Veteran experienced loss of consciousness and a physical examination performed on admission to the hospital showed that the Veteran had left leg and knee abrasions and contusions, cervical muscle strain, cerebral concussion, and a laceration of the upper lip (without nerve or artery involvement).  A cervical spine x-ray performed at that time revealed multiple vertebral abnormalities causing a mild scoliosis to the left centered over T-3.  A lumbar spine x-ray was negative.  The Veteran returned to sick call in October 1980 with subjective complaints of back pain.  Decreased range of motion was noted at that time.

In June 1982, the Veteran reported subjective complaints of spasm in the neck, left shoulder, and back.  According to the Veteran, he experienced these symptoms for approximately one and one-half years.  The impression was muscle spasm of the neck and back.  The Veteran returned to sick call later that same month with subjective complaints of tenderness in the left upper trapezius muscle.  A neurological examination performed at that time was negative, but the Veteran was noted to have decreased range of motion on rotation to the right.  The impression was chronic upper trapezius syndrome.  The Veteran was placed on physical profile for a period of seven days.  A periodic examination performed in August 1982 was essentially negative for any abnormalities.  

In January 1983, the Veteran reported having pain in his left knee for approximately two months.  Range of motion was normal and a diagnostic impression was deferred.  The Veteran was referred to the physical therapy clinic.  The Veteran was afforded the opportunity to have a clinical evaluation and physical examination in January 1985 prior to discharge from service.  A signed statement from the Veteran dated that same month indicated that he did not wish to have a medical examination prior to separation. 

Associated with the claims file are private treatment records from the Mercerville Comprehensive Healthcare Center (MHC).  B. Fass, M.D. submitted a letter to an attorney regarding injuries that the Veteran sustained following a September 1999 motor vehicle accident.  According to Dr. Fass, the Veteran was injured when his vehicle was struck from behind.  This resulted in immediate pain throughout the spinal column and neck.  The Veteran visited the MHC Emergency Department where he was diagnosed as having lumbar strain.  According to Dr. Fass, the Veteran's medical history was unremarkable in that he was reportedly "entirely symptom-free" prior to the accident.     

Dr. Fass performed an initial examination of the Veteran in October 1999.  Following a physical examination, the Veteran was diagnosed as having cervical sprain and strain, cervical radiculitis, lumbosacral sprain and strain, lumber facet syndrome, and thoracic sprain and strain.  X-rays of the cervical spine revealed loss of normal cervical lordosis (reflective of muscle spasm) as well as severe arthritic degeneration throughout the cervical spine with loss of intervertebral disc space.  X-rays of the lumbar spine showed mild levoscoliosis with compensatory curvature in the thoracic spine.  Magnetic resonance imaging (MRI) of the cervical spine showed a slight posterior disc bulge at C3-4 and bilateral foraminal stenosis at C3-T1.  

The claims file also contains private treatment and worker's compensation records pertaining to a work-related back injury that the Veteran sustained in April 2000.  Following this injury, the Veteran reported having left lower back pain as well as radiating pain to the buttocks and left leg.  The Veteran was diagnosed as having left low back strain.  The Veteran was prescribed a back support and placed on restrictive duty.  

The Veteran stopped receiving care at MHC in May 2000.  According to Dr. Fass, objective clinical findings as well as repetitive reevaluations revealed continued cervical, spinal, and left upper extremity impairment.  His discharge diagnoses included chronic cervical sprain and strain, disc bulge at C-3, aggravation of underlying stenosis, left carpal tunnel syndrome, status-post carpal tunnel release, and left hand dysfunction.  Dr. Fass further described the Veteran's injury to his cervical spine and left upper extremity as "permanent" and a direct consequence of the motor vehicle accident.  The accident also rendered unstable the Veteran's cervical spine and caused chronic myofascial pain syndrome.  Dr. Fass described the Veteran as "permanently impaired."

The Veteran was also afforded a lumbar spine MRI in May 2000.  The results of this procedure were interpreted to show a small far lateral herniated disc at L3-4 as well as a moderate size herniated disc at L5-S1 on the left.
  
The Veteran subsequently presented to M. Levine, M.D. in June 2000 for worsening low back pain.  The Veteran denied a past history of back problems that required medical attention.  He reported subjective complaints of low back pain and radiating pain to the left lower extremity.  The Veteran's occupation was noted to be "light laborer," but he had not worked since May 2000.  Neurological testing was normal.  MRI of the lumbar spine showed evidence of a left L5-S1 herniated nucleus pulposus (HNP) as well as lateral disc herniation at L3-4.  Dr. Levine described the Veteran as neurologically intact and diagnosed him as having left L5-S1 HNP with clinical significance and left leg sciatica.  Dr. Levine subsequently performed a left L5-S1 discectomy in October 2000.  See also, October 2000 history and physical report; October 2000 operative note.  
 
Post-operative physical therapy notes from the Trenton Orthopedic Group (TOG) dated January 2001 found the Veteran with residual back discomfort.  He expressed a willingness to work full-time, but acknowledged that his back may prevent this.  The impression was status-post lumbar discectomy, resolution of leg pain, and significant improvement of backaches with physical therapy.

The Veteran was afforded a physical examination in February 2001 and it was noted that the Veteran sustained a work-related injury to his back and nervous system in April 2000.  Initially, the Veteran underwent conservative care, including medications, physical therapy, and three epidural injections, before undergoing back surgery in October 2000.  Otherwise, the Veteran's past medical and surgical history was unremarkable.  The Veteran reported subjective complaints of low back pain with radicular symptoms down the left leg.  According to the Veteran, his work as a handyman as well as his ability to perform ADLs was affected by his symptoms.  Following a physical examination, the examiner diagnosed the Veteran as having left L3-S1 HNP (per MRI), left sciatica (clinically), status-post left L5-S1 discectomy, and lumbar spine sprain and strain.  According to the examiner, the Veteran's April 2000 work-related injury was the "competent producing factor" of his subjective symptoms and the objective findings.
  
The Veteran was afforded a physical examination in October 2001 and it was noted that the Veteran injured his lumbosacral spine while working in a factory this past October.  Prior to that, it was noted that the Veteran had been involved in a motor vehicle accident in 1999.  According to the Veteran, he sustained a left hand and arm injury.  The Veteran also reported involvement in a motor vehicle accident in 1980.  The Veteran's past surgical history was significant for left carpal tunnel release and lumbar decompression.  The Veteran was noted to have a limitation of motion in his lumbosacral spine, but all other joints were described as intact.  The impression was status-post lumbosacral disc decompression for lumbosacral disc injury with residual neuropathy and chronic post-operative pain syndrome.  
   
The Veteran was afforded a physical examination in June 2002 and it was noted that the Veteran initially injured his low back in 2000 while working at a factory.  He subsequently underwent an L5-S1 discectomy in October 2000.  The Veteran was also involved in a motor vehicle accident in 1999 which resulted in an injury to the cervical area.  The impression was status-post left L5-S1 discectomy; status-post left carpal tunnel release.

A functional capacity assessment performed in July 2002 in connection with the Veteran's application for Social Security Disability benefits indicated that his "psychological allegations, compounded by his physical allegations," (including back problems, hearing loss, depression, and headaches) suggested that the Veteran had functional limitations that would prevent him from performing a normal workday without interference from psychological symptomatology.  
 
The Veteran presented to I. Cueto, M.D. in December 2002.  He reported upper and lower back pain as well as left shoulder swelling and pain.  The Veteran returned to Dr. Cueto in January 2003 with subjective complaints of left neck and shoulder pain.  X-rays of the Veteran's cervical spine showed disc disease and degenerative osteoarthritis at C2-7 without evidence of compression fracture.  That same month, the Veteran presented to the Mercer Outpatient Clinic with subjective complaints of low back pain.  The impression was chronic low back pain, stable.

In April 2003, the Veteran underwent a lumbar spine MRI, the results of which were interpreted to show a prior left L5 laminectomy with maybe some minimal left anterolateral epidural scar tissue surrounding the proximal left S1 nerve root sleeve.  There was also minimal annular bulging at this level without evidence of a herniated or protruding disc.  In addition, annular bulging was seen at the L2-5 levels without evidence of discrete disc protrusion or herniation.
  
The Veteran was afforded a VA Compensation and Pension (C&P) orthopedic examination in May 2003.  According to the Veteran, he injured his back sometime in 1981 while jumping into a foxhole.  He also stated that he sustained injuries to his left arm and shoulder following an in-service motor vehicle accident.  He also injured his left knee and leg in service when it banged into the side of a truck.  The Veteran's past surgical history was significant for a discectomy in 2000.  This procedure, according to the Veteran, provided temporary relief to his left leg pain.  But, he still experienced constant back pain, intermittent left knee pain, and left shoulder pain "all the time."  He also reported having numbness in the bottom of his feet.  It was noted that the Veteran was "retired."  According to the examiner, the Veteran's left knee and bilateral feet were normal.  Following a physical examination, the examiner diagnosed the Veteran as being status-post laminectomy with disc excision and status-post contusion, left shoulder.  

VA subsequently administered a psychiatric C&P examination in February 2004.  Of particular note, the Veteran indicated that he worked "pretty much" continuously since discharge from service until 2000 when he sustained a back injury doing factory work.  Since that time, the Veteran has been on Social Security Disability for a back injury.

Also associated with the claims file are lay statements dated May 2004.  In one statement, M.J. indicated that the Veteran had back problems since service.  M.J. also noted that the Veteran walked with a cane and took pain pills, but his condition continued to deteriorate each year.  In another statement, M.O. indicated that she knew the Veteran for 15 years and in that time, he was known to her to have back trouble and walk with a cane.  See also, C.R.'s March 2009 and April 2010 statements.  The Veteran also submitted a statement in support of his claims in May 2004 in which he stated that he had low back and shoulder problems since service.  He also reported trauma to the left knee in October 1974.

The Veteran sought care at VA in July 2004 for the purpose of establishing care.  His past medical history was significant for lower back pain/spinal stenosis, among other conditions.  An examination of the Veteran's extremities was normal.  The impression was chronic low back pain, among other conditions.

Dr. Cueto submitted a statement in support of the Veteran's claim dated October 2004.  According to Dr. Cueto, she treated the Veteran for chronic back pain and neuropathy related to a motor vehicle accident which occurred approximately 10 years ago.  

The Veteran was afforded another VA C&P orthopedic examination in May 2008.  The examiner reviewed the claims file and noted that the Veteran sustained injury to his left shoulder and low back in service.  The Veteran reported intermittent radiculopathic symptoms which were described as moderately severe.  The examiner also noted that the Veteran had been "on disability" since 2000 after injuring his back at work.  The Veteran was, however, independent in his ADLs.  The impression was multi-level cervical degenerative disc disease (DDD) between C3-4 and C7-T1; left cervical radiculopathy; normal left shoulder examination; lumbar post laminectomy syndrome; and left lumbar radiculopathy. 

With respect to the low back and left lower extremity, the examiner noted that the Veteran was pain-free until a work-related accident in April 2000.  In the examiner's opinion, therefore, the low back and left lower extremity pain was caused by the lumbar post laminectomy syndrome which "is not at least as likely as not" related to the in-service back condition in 1974.

The Veteran also testified in support of the current case in September 2008.  Specifically, the Veteran attributed all of his claimed disabilities to the in-service motor vehicle accident.  The Veteran's representative argued that a subsequent motor vehicle accident in 2000 aggravated the Veteran's conditions.

The Veteran returned to VA in May 2009 and reported continuing low back pain.  However, he denied any lower extremity weakness or numbness.  The impression was chronic low back pain.  X-rays of the Veteran's lumbar spine taken in February 2010 showed mild to moderate spondylitic changes, worst in the facet joints at L5-S1 (where severe degeneration was noted).  Levoscoliosis was also found in the lumbar spine.

VA administered another C&P orthopedic examination in April 2010.  The examiner reviewed the claims file and noted that the Veteran was involved in a motor vehicle accident while stationed in Germany in May 1980.  The Veteran reported persistent pain in the neck and left shoulder blade since that time.  He also reported intermittent numbness in the left forearm and hand, as well as subjective complaints of weakness.  With respect to the left knee, the Veteran acknowledged having left knee pain for approximately one and one-half years without precipitating event.  He described the pain as intermittent mild pain aggravated by standing.  He also reported having intermittent swelling or clicking.  According to the Veteran, he initially injured his back in service in 1974 and remained pain-free until April 2000 when he sustained a work-related back injury.  According to the examiner, the Veteran was "on disability" since 2000 after injuring his back at work.  He was independent in his ADLs, but occasionally required help putting on his shoes and socks.  He reported increased pain following repetitive use or on flare-ups.  He also reported difficulty driving because of low back pain.

X-rays of the Veteran's left knee showed no evidence of fracture or dislocation.  However, small osteophytes in the medial aspect of the tibial plateau were found with relative preservation of joint space.  The lumbar spine examination demonstrated mild muscle spasm over the paraspinals as well as decreased range of motion.  A neurological examination revealed 5/5 muscle strength in all extremities except the left hip flexor.  Sensation was impaired to light touch in the left lower extremity involving the anterolateral and medial aspect of the thigh as well as the lateral aspect of the left leg and entire left foot.  Otherwise, sensation was intact.  Deep tendon reflexes were +1 and symmetric throughout.  The impression was multi-level cervical DDD between C3-4 and C7-T1, left cervical radiculopathy, lumbar post laminectomy syndrome, left lumbar radiculopathy, and left knee osteoarthritis.
  
Based on the Veteran's history, physical examination, and imaging studies, the examiner concluded that the Veteran's current left knee disability was "less likely as not" the result of his service-connected motor vehicle accident of May 1980.  In support of this conclusion, the examiner noted that the Veteran stated that the onset of his left knee pain was approximately one and one-half years before the examination and without precipitating event.  Additionally, the May 2003 VA examination of the Veteran's left knee was normal.  Instead, the examiner attributed the Veteran's currently diagnosed left knee disability to aging.

The examiner also acknowledged that the Veteran was treated on more than one occasion in service for a low back or left knee injury.  However, the Veteran claimed at the examination to be pain-free until his April 2000 work-related injury.  Consequently, the examiner determined that the currently diagnosed low back and left lower extremity disabilities were "not at least as likely as not" related to his period of service, including the in-service motor vehicle accident of May 1980.

Given the evidence of record, the preponderance of the evidence is against a finding of service connection for either a low back disability or a left knee disability in this case.  Preliminarily, the Board notes that the Veteran alleges that he engaged in combat and worked with explosives.  However, the Veteran's SPRs do not reflect, and he has not alleged, that he received any of the decorations or awards traditionally associated with someone having engaged in combat such as the Combat Infantryman Badge, Purple Heart, or other awards signifying valor that could support a finding of having engaged in combat.  Although the Veteran was stationed in Germany and at one time worked as a combat engineer and food service specialist, his service, including his awards and decorations, is not indicative of an individual having been engaged combat with the enemy.

Although the Veteran was treated on more than one occasion in service for subjective complaints of low back and left knee pain, including injuries sustained during numerous slip-and-fall accidents as well as the May 1980 motor vehicle accident, the Board points out that the Veteran specifically declined the opportunity to have a clinical evaluation and physical examination in 1985 prior to discharge from service.  Accordingly, critical information regarding the nature and severity of the Veteran's low back and left knee disabilities at the time of discharge is not of record as a result of the Veteran's decision to forego a separation examination.  There is also no evidence of arthritis to any degree within one year after discharge from service.

Instead, the first pertinent post-service evidence of record is dated September 1999, over ten years after discharge from service.  Private treatment records contained in the claims file revealed that the Veteran sustained injuries following a motor vehicle accident in September 1999.  Importantly, Dr. Fass noted in October 1999 that the Veteran's medical history was unremarkable in that he was reportedly "entirely symptom-free" prior to the September 1999 accident.  Similarly, the Veteran in June 2000 denied a past history of back problems that required medical attention.  See Dr. Levine's June 2000 treatment note.  
  
The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the lapse of over a decade between service and the first evidence of pertinent disability is evidence against the Veteran's claim for a low back and/or left knee disability.

Furthermore, although the Veteran has currently diagnosed low back and left knee disabilities, there is no evidence of record, other than the Veteran's statements, linking these disabilities to his period of active service.  On the contrary, a private examiner concluded in February 2001 that the Veteran's low back disability was related to his work-related back injury in 2000.  According to the examiner, the Veteran's April 2000 work-related injury was the "competent producing factor" of his subjective symptoms and the objective findings.
Similarly, VA examiners indicated in May 2008 and April 2010 that the currently diagnosed low back and left knee disabilities were "not at least as likely as not" related to the Veteran's period of active service, to include his initial in-service back injury in June 1974 or the subsequent May 1980 motor vehicle accident.  In this regard, the examiners noted that the Veteran was pain-free until a work-related accident in April 2000.  In addition, the April 2010 examiner pointed out that the onset of his left knee pain was approximately one and one-half years before the examination and without precipitating event.  As such, the examiner attributed the Veteran's currently diagnosed left knee disability to aging.

The Board finds these VA examination reports to be highly probative evidence on the issue of service connection because the examiners provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history as described by the Veteran) before reaching these conclusions.  

The Veteran and other individuals have submitted statements in support of the current claim in which he attributed his current low back and/or left knee disability to his period of active service, and in particular, to the in-service motor vehicle accident.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

Here, the Veteran is capable of observing symptoms such as low back or left knee pain, and the Board ultimately finds the Veteran's statements in this regard to be competent.  But, he is not competent (i.e., professionally qualified) as a lay person diagnose a low back and/or left knee disability or offer an opinion as to the cause of such a disability, and its relationship to service, if any.  Moreover, the competent evidence of record, which includes private and VA examination reports, is negative to the claim and service connection on a direct or presumptive basis is not warranted for either disability.  
Even assuming that the Veteran is competent to offer such diagnoses and etiological opinions, and the Board were to find such statements credible and probative, the Board finds that any such lay statements made by the Veteran in this regard is entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the lay statements of record are outweighed by the February 2001 private opinion as well as the May 2008 and April 2010 VA C&P medical opinions.  In particular, the VA medical opinions were based on the professional expertise and training of the examiner, a physical examination of and interview with the Veteran, a review of the claims file and medical history (as the Veteran described it), and a rationale was provided.  

The Board is aware that Dr. Cueto indicated in October 2004 that she treated the Veteran for chronic back pain and neuropathy related to a motor vehicle accident which occurred approximately 10 years ago (i.e., sometime in the 1990s).  This statement, in light of the September 1999 post-service motor vehicle accident, does not suggest (nor can it reasonably be interpreted to show) a link between the Veteran's currently diagnosed low back disability and his period of active service, to include the May 1980 in-service motor vehicle accident.  Even if such a link could be inferred, the Board notes that Dr. Cueto provided no rationale to support her conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr, 21 Vet. App. At 307; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of symptomatology in this case.  Even though a left knee and low back injury was "noted" in service, the Veteran later provided conflicting information about continuity of symptoms.  On one hand, the Veteran testified in September 2008 that he experienced continued low back and left knee symptoms since discharge from service.  The Veteran's buddy, M.J., also stated that the Veteran had back problems since service.  See also, May 2004 statements.  

On the other hand, the Veteran indicated to Dr. Fass in October 1999 that he was "entirely symptom-free" prior to the September 1999 post-service motor vehicle accident.  The Veteran in June 2000 also denied a past history of back problems that required medical attention.  Similarly, it was noted in the May 2008 VA examination report that the Veteran's back was pain-free until a post-service work-related accident in April 2000.  M.O., another buddy, stated that the Veteran had back problems for 15 years.  See May 2004 statement.  At the time of the most recent VA examinations in May 2008 and April 2010, the Veteran described his back symptoms as having begun in April 2000 following his work-related accident and his knee symptoms approximately one and one-half years prior to the April 2010 VA examination.  Given these conflicting statements regarding continuity of low back and left knee symptoms since discharge from service, the Board finds that the Veteran's statements in this regard lack credibility.  M.J.'s statements regarding continuity of the Veteran's back problems since discharge from service also lack credibility because they have been refuted by the Veteran's own account of his symptomatology.  Moreover, the Board finds credible the October 1999 medical record indicating the Veteran was symptom free with respect to his back prior to the motor vehicle accident, because it was to the Veteran's benefit to provide accurate information to the medical provider treating him.  

The Board also finds that the statements made by M.O., while competent and credible, are entitled to limited probative value, particularly where, as here, the statements fail to establish a continuity of back problems since discharge from service.  Instead, the statements place the onset of the Veteran's back problems several years after discharge from service.  See Maxson, 230 F.3d at 1333.      

In any event, the May 2008 and April 2010 C&P examiners specifically opined that the currently diagnosed low back and left knee disabilities were not related to the Veteran's period of active service, including the initial in-service back injury or the subsequent motor vehicle accident.  In support of these conclusions, the examiners found that the Veteran was pain-free until a work-related accident in April 2000.  In addition, the April 2010 examiner pointed out that the onset of his left knee pain was approximately one and one-half years before the examination and without precipitating event.  As such, the examiner attributed the Veteran's currently diagnosed left knee disability to aging.  The April 2010 VA examiner also considered the Veteran's lay statements in reaching this conclusion.  There was also a lack of chronicity and continuity of care for these claimed disabilities until many years after discharge from service and after another motor vehicle accident and work-related injury.  See Maxson, 230 F.3d at 1333.  For the foregoing reasons, the Board finds that the May 2008 and April 2010 opinions are highly probative because they were based on a review of the history as the Veteran described it, a physical examination, and as a rationale was provided.  
 
As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing diagnosed low back and left knee disabilities, but the preponderance of the evidence is against finding that there is a link between these disabilities, which first manifested many years after discharge from service, and the Veteran's period of active service.  The VA examiners did not link the current low back or left knee disabilities to active service.  Accordingly, the Board concludes that service connection for a residuals of a laminectomy, claimed as a low back disorder, and service connection for a left knee disability, is not warranted under any theory of causation and these claims, therefore, must be denied.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's service connection claims for a low back and left knee disability, the VCAA duty to notify was satisfied by way of a letter dated June 2003 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the service connection claim for a back and left leg disability on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with additional notice in March 2006 pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.  The Veteran's claims were readjudicated following this notice by way of a supplemental statement of the case (SSOC) dated September 2010.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded VA examinations in connection with the current service connection claims.  These examinations evaluated the Veteran's low back and left knee disabilities in conjunction with his prior history, described them in sufficient detail so the Board's evaluation of them was an informed one, and opinions with a supporting rationale were provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As noted above, the Veteran's claims were previously before the Board in April 2009 and remanded for additional evidentiary development, to include obtaining outstanding VA treatment records and SSA records, issuing a statement of the case (SOC) with regard to the Veteran's claim of entitlement to service connection for a right foot disability, asking the Veteran for additional information about a worker's compensation claim, and affording the Veteran VA examinations.  

VA obtained outstanding VA treatment records as well as SSA records as directed.  The SOC for the Veteran's claim of entitlement to service connection for a right foot disability was issued in January 2010, and as discussed above, the Veteran was afforded VA examinations in connection with his service connection claims for a low back and left knee disability.  With respect to the issue of worker's compensation, the Veteran was advised in March 2010 to send any and all records pertaining to the April 2000 work-related injury and subsequent worker's compensation claim.  The Veteran did not respond to this request for information, but SSA records obtained and associated with the claims file contained pertinent treatment records related to the incident.  

The Board also notes that there is a partially translated birth certificate (in German) contained in the claims file.  Although this record was not completely translated, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision, particularly where, as here, this record is not relevant to the issues currently before the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board finds substantial compliance with the April 2009 remand order.  See D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  The Board also finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER
 
Service connection for residuals of a laminectomy, claimed as a low back disorder, is denied.

Service connection for a left knee disability is denied.


REMAND

A.  Service Connection Claims

The Veteran alleges that his currently diagnosed left shoulder disability, sinus condition (diagnosed as sinusitis, sinus disease, deviated septum, and allergic rhinitis), and right foot disability is related to service.  STRs associated with the claims file indicated that the Veteran sustained numerous injuries in service as a result of a May 1980 motor vehicle accident.  STRs also reflect treatment for left shoulder problems, sinusitis and other respiratory problems, and numbness of the right foot.  Additionally, an in-service examiner speculated in January 1985 that the Veteran's left shoulder problems were secondary to the in-service motor vehicle accident.  

Private and VA treatment records subsequently associated with the claims file revealed treatment for mild DJD of the left shoulder, sinusitis, allergic rhinitis, bilateral maxillary sinus disease, deviated nasal septum with polyps or retention cysts, metatarsalgia, and generalized right foot pain.  Similarly, the May 2008 VA C&P examiner indicated that the Veteran's left shoulder blade pain was most likely from the cervical DDD and radiculopathy. 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded VA examinations in connection with his left shoulder and right foot disabilities.  Although the Veteran was afforded a VA C&P sinus examination in June 2003, this examination is inadequate for evaluation purposes because the examiner failed to provide an opinion regarding the etiology of the Veteran's sinus condition, to include a deviated septum, and its relationship to service, if any.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996). 

Therefore, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed disabilities and their relationship to service, if any.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his left shoulder, sinus condition, and right foot since discharge from active service that are not already of record.

B.  Initial Increased Rating Claims

The RO originally awarded service connection for the Veteran's cervical spine DDD and left cervical spine radiculopathy by way of a rating decision dated July 2008.  The RO evaluated the Veteran's cervical spine DDD as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (IVDS).  The left cervical spine radiculopathy was also assigned a 10 percent disability evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8715 (neuralgia of the median nerve).  The effective date for both of these awards was March 18, 2003.  Effective April 25, 2010, the Veteran's disability evaluation for cervical spine DDD was increased to 20 percent under Diagnostic Code 5243.  See November 2010 rating decision.

The Board acknowledges that the Veteran was afforded a VA C&P neurology examination most recently in May 2010.  At that time (and for the first time), the examiner indicated that the Veteran also experienced right cervical spine radiculopathy; however, the examiner provided insufficient information about this condition and the left cervical spine radiculopathy.  
     
The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from March 23, 2010, should be obtained.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his service-connected cervical spine DDD and cervical spine radiculopathy since discharge from active service that are not already of record.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his left shoulder, sinus condition (also diagnosed as sinusitis, sinus disease, deviated septum, and allergic rhinitis), right foot, and cervical spine disability (including neurological manifestations thereof) since discharge from active service that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from March 23, 2010, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If there are no VA medical records dated after March 23, 2010, this should be documented in the claims folder.  

3.  After all of the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed left shoulder disability.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed left shoulder disability is related to his period of active service, to include but not limited to his in-service May 1980 motor vehicle accident.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service.  In the alternative, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed left shoulder disability is proximately due to, the result of, or caused by the Veteran's service-connected cervical spine degenerative disc disease and/or left cervical radiculopathy.  If not, the examiner is then asked to express an opinion as to whether the left shoulder disability is aggravated by (i.e., permanently worsened) his service-connected cervical spine degenerative disc disease and/or left cervical radiculopathy.  The examiner must provide a complete rationale for any stated opinion.

4.  Schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed sinus condition.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed deviated septum is related to his period of active service, to include but not limited to his in-service May 1980 motor vehicle accident.  In the alternative, the examiner should also indicate whether the Veteran's sinusitis, allergic rhinitis, and/or any other sinus condition began in service or is at least as likely as not (i.e., 50 percent or greater possibility) related to his period of active service, to include but not limited to exposure to CS (tear) gas in service.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion. 

5.  Schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed right foot disability.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed right foot disability, to include metatarsalgia, or any other right foot disability diagnosed on examination, is related to his period of active service, to include but not limited to his in-service treatment for subjective complaints of right foot numbness.  The examiner should consider the Veteran's complaints of continuity of symptoms since discharge from service.  The examiner must provide a complete rationale for any stated opinion.

6.  If available, return the Veteran's claims file to the VA examiner who performed the May 2010 C&P neurology examination for an addendum.  The examiner should note in the examination report that the claims file has been reviewed.  In particular, the examiner should address in an addendum the following issue:

* With respect to the right and left cervical spine radiculopathy and manifestations thereof, the neurologist should identify which nerve is impaired (i.e., upper radicular group, middle radicular group, lower radicular groups, all radicular groups, radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and/or long thoracic nerve).  A complete rationale for any stated opinion is required.  

If this examiner is unavailable or indicates that another examination is necessary, make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA spine examination to assess the nature and severity of his service-connected cervical spine disability, to include radiculopathy.  The claims folder and a copy of this remand must be made available to the examiner, a neurologist.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary should be conducted at this time, and included in the examination report.  

In particular, the examiner is asked to assess the nature and severity of the service-connected cervical spine disability.  The examiner is also asked to include a discussion about the ranges of motion of the cervical spine and the existence of incapacitating episodes, if any.  The examiner should state whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.

The examiner should also describe the current condition of the Veteran's left and right cervical spine radiculopathy, including the manifestations thereof.  The examiner should identify each nerve that is impaired (i.e., upper radicular group, middle radicular group, lower radicular groups, all radicular groups, radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and/or long thoracic nerve) and the extent of that impairment (i.e., mild, moderate, severe, or complete).  A complete rationale for any stated opinion is required.  

7.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


